DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
All information disclosure statements were submitted prior to the first action and are incompliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, they have been considered. 



Allowable Subject Matter
Claims 16 (and 17) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a listing of the closest prior art:
Grewal (US 2019/0138720) teaches or renders obvious the material of claims 1 and 15 but does not teach an origin field as recited in claim 16 so the reverence cannot teach the combination of “the cache control circuitry is responsive to a speculative request associated with the speculative execution, requiring identified information to be allocated into a given entry of the cache storage, to allocate a tracking entry in the speculative allocation tracker for the speculative request before allowing the identified information to be allocated into the given entry of the cache storage, and to employ the allocated tracking entry to maintain restore information sufficient to enable the given entry to be restored to an original state that existed prior to the identified information being allocated into the given entry; . . . a further speculative allocation tracker for each additional cache storage; in response to the mis-speculation condition being detected in respect of the speculative request, the further speculative allocation tracker associated with each additional cache storage that has had an entry updated due to the speculative request is arranged to perform a restore operation in order to restore that entry to its original state . . . wherein the allocated tracking entry has an origin field to identify the level within the memory hierarchy from which the identified information was obtained” as recited in claim 16 (including the material of claims 1 and 15 incorporated by reference).  
Arimilli (US 6,532,521) teaches: “As also shown in FIG. 6, a directory entry may be provided with a second flag 222 which is used to indicate whether the speculatively requested value has also been sourced to the next higher cache level. In other words, for L2 cache 216, if the second flag 222 is set, this means that the prefetch value has already been forwarded to L1 cache 214.”  Arimilli paragraph 23.  This responsive to a speculative request associated with the speculative execution, requiring identified information to be allocated into a given entry of the cache storage, to allocate a tracking entry in the speculative allocation tracker for the speculative request before allowing the identified information to be allocated into the given entry of the cache storage, and to employ the allocated tracking entry to maintain restore information sufficient to enable the given entry to be restored to an original state that existed prior to the identified information being allocated into the given entry; . . . a further speculative allocation tracker for each additional cache storage; in response to the mis-speculation condition being detected in respect of the speculative request, the further speculative allocation tracker associated with each additional cache storage that has had an entry updated due to the speculative request is arranged to perform a restore operation in order to restore that entry to its original state . . . wherein the allocated tracking entry has an origin field to identify the level within the memory hierarchy from which the identified information was obtained” as recited in claim 16 (including the material of claims 1 and 15 incorporated by reference).  
Cargnoni (US 2014/0143613) teaches appending a source bit to data in a hierarchical caching system.  Cargnoni is to an unrelated timing problem and does not teach a field in the circuitry (per claim 1 circuitry comprising . . . tracking entries) that identifies the origin of speculatively fetched cache lines so the reference fails to render obvious, even when combined with the other cited art, the combination of “the cache control circuitry is responsive to a speculative request associated with the speculative execution, requiring identified information to be allocated into a given entry of the cache storage, to allocate a tracking entry in the speculative allocation tracker for the speculative request before allowing the identified information to be allocated into the given entry of the cache storage, and to employ the allocated tracking entry to maintain restore information sufficient to enable the given entry to be restored to an original state that existed prior to the identified information being allocated into the given entry; . . . a further speculative allocation tracker for each additional cache storage; in response to the mis-speculation condition being detected in respect of the speculative request, the further speculative allocation tracker associated with each additional cache storage that has had an entry updated due to the speculative request is arranged to perform a restore operation in order to restore that entry to its original state . . . wherein the allocated tracking entry has an origin field to identify the level within the memory hierarchy from which the identified information was obtained” as recited in claim 16 (including the material of claims 1 and 15 incorporated by reference).  
Loh (US 2014/0156941) teaches a cache flag used to tracking non-native cache lines (which would indicate the origin of the data in the cache line).  Loh is silent to speculative requests and therefore cannot teach or be reasonably combined with the other cited art to teach the combination of “the cache control circuitry is responsive to a speculative request associated with the speculative execution, requiring identified information to be allocated into a given entry of the cache storage, to allocate a tracking entry in the speculative allocation tracker for the speculative request before allowing the identified information to be allocated into the given entry of the cache storage, and to employ the allocated tracking entry to maintain restore information sufficient to enable the given entry to be restored to an original state that existed prior to the identified information being allocated into the given entry; . . . a further speculative allocation tracker for each additional cache storage; in response to the mis-speculation condition being detected in respect of the speculative request, the further speculative allocation tracker associated with each additional cache storage that has had an entry updated due to the speculative request is arranged to perform a restore operation in order to restore that entry to its original state . . . wherein the allocated tracking entry has an origin field to identify the level within the memory hierarchy from which the identified information was obtained
Turean (US 2013/0290637) teaches flags coupled to cache lines sent through a hierarchical cache system, which indirectly teaches association which a level in the cache hierarchy because processors in the system of Turean are coupled with a specific L1 cache.  This however fails to teach the combination of “the cache control circuitry is responsive to a speculative request associated with the speculative execution, requiring identified information to be allocated into a given entry of the cache storage, to allocate a tracking entry in the speculative allocation tracker for the speculative request before allowing the identified information to be allocated into the given entry of the cache storage, and to employ the allocated tracking entry to maintain restore information sufficient to enable the given entry to be restored to an original state that existed prior to the identified information being allocated into the given entry; . . . a further speculative allocation tracker for each additional cache storage; in response to the mis-speculation condition being detected in respect of the speculative request, the further speculative allocation tracker associated with each additional cache storage that has had an entry updated due to the speculative request is arranged to perform a restore operation in order to restore that entry to its original state . . . wherein the allocated tracking entry has an origin field to identify the level within the memory hierarchy from which the identified information was obtained” as recited in claim 16 (including the material of claims 1 and 15 incorporated by reference).  





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 12, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grewal (US 2019/0138720). 
Claim 1. An apparatus comprising: processing circuitry to execute instructions, the processing circuitry being arranged to allow speculative execution of one or more of the instructions; (Grewal teaches: “In some instances, the processor circuitry 120 may execute a first instruction 122A and may speculatively execute one or more instructions 122B-122n while the first instruction 122A resolves.”  Gewal paragraph 0026.  See Grewal figure 1.) a cache storage comprising a plurality of entries to store information for reference by the processing circuitry; and (See Grewal figures 1 and 4-6 (including accompanying descriptions).) cache control circuitry to control use of the cache storage, (See Grewal figure 1.) the cache control circuitry comprising a speculative allocation tracker having a plurality of tracking entries; (“FIG. 5 depicts an illustrative system in which the memory management circuitry evicts data previously loaded into the cache circuitry to accommodate the storage of NEWDATA associated with a speculatively executed instruction, and stores a back-up copy of the evicted data in an OPEN or vacant cache line pending resolution of the speculatively executed instruction 122, in accordance with at least one embodiment described herein[.]”  Grewal paragraph 0011.) wherein: the cache control circuitry is responsive to a speculative request associated with the speculative execution, requiring identified information to be allocated into a given entry of the cache storage, (“to accommodate a data transfer from system memory 170 based upon the speculative execution of one or more instructions 122”  Grewal paragraph 0054.) to allocate a tracking entry in the speculative allocation tracker for the speculative request before allowing the identified information to be allocated into the given entry of the cache storage, and (“FIG. 5 depicts an illustrative system 500 in which the memory management circuitry 130 evicts data previously loaded into the cache circuitry 140 to accommodate the storage of NEWDATA associated with a speculatively executed instruction 122, and stores a back-up copy of the evicted data in an OPEN or vacant cache line 424 pending resolution of the speculatively executed instruction 122”  Grewal paragraph 0053.) to employ the allocated tracking entry to maintain restore information sufficient to enable the given entry to be restored to an original state that existed prior to the identified information being allocated into the given entry; and (“The evicted data is stored in cache line 424 until the resolution of the speculatively executed instruction 122 that caused the data transfer to the cache circuitry 140.”  Grewal paragraph 0053.) the cache control circuitry is further responsive to a mis-speculation condition being detected in respect of the speculative request, to employ the restore information maintained in the allocated tracking entry for that speculative request in order to restore the given entry in the cache storage to the original state. (“[0056] If the speculatively executed instruction 122 that caused the transfer of NEWDATA to cache line 422B does not successfully complete, is flushed, and/or remains unretired 512, the initial cache circuitry microarchitectural state 410 is restored by flushing NEWDATA from cache line 422B and copying the backed up DATA2 from cache line 424 to cache line 422B.” Grewal paragraph 0056.)
Claim 2. An apparatus as claimed in Claim 1, wherein in the absence of a tracking entry being available for allocation in association with the speculative request, the speculative request is stalled.  (See rejection of claim 1 noting that the speculative execution occurs only after data is brought into the cache.  See Grewal paragraph 0055.)
Claim 3. An apparatus as claimed in Claim 1, wherein: when allocation of the identified information into the given entry causes an eviction of existing information from the given entry, the restore information is arranged to comprise at least the existing information. (“[0055] At microarchitectural cache state 510, the memory management circuitry 130 evicts DATA2 from cache line 422B, in accordance with a defined cache eviction policy. Memory management circuitry 130 then transfers NEWDATA to cache line 422B. Memory management circuitry 130 stores a back-up copy DATA2 in the OPEN or vacant cache line 424 pending the resolution of the speculatively executed instruction 122 that caused the transfer of NEWDATA to cache line 422B. [0056] If the speculatively executed instruction 122 that caused the transfer of NEWDATA to cache line 422B does not successfully complete, is flushed, and/or remains unretired 512, the initial cache circuitry microarchitectural state 410 is restored by flushing NEWDATA from cache line 422B and copying the backed up DATA2 from cache line 424 to cache line 422B.”  Grewal paragraphs 0055 and 0056.)
Claim 4. An apparatus as claimed in Claim 1, wherein once the given entry has been restored to the original state in response to the mis-speculation condition, the cache control circuitry is arranged to deallocate the allocated tracking entry.  (“the initial cache circuitry microarchitectural state 410 is restored by flushing NEWDATA from cache line 422B and copying the backed up DATA2 from cache line 424 to cache line 422B.”  Grewal paragraph 0056.)
Claim 5. An apparatus as claimed in Claim 1, wherein a number of steps required to be performed in order to implement a restore operation to restore the given entry to the original state is dependent on the restore information, (See rejection of claim 1.  At least one step is required in response to restore information being restored.) and the allocated tracking entry has a restore status field to track performance of the steps required to implement the restore operation. (“A potential solution is to add a speculative bit (X bit) and H/W thread ID (1 bit for 2 H/W threads) per cache line. On mis-speculation detection, all lines for corresponding H/W thread and X=1 would be invalidated. This comes at cost of higher cache H/W overhead, size, more design touchpoints, but the proposed invalidation could be done by a single command to cache subsystem instead of sending corresponding tags one by one. This would alleviate some of the performance/bandwidth issues if at all, that becomes a concern.”  Grewal paragraph 0041.  Note that the language “a restore status field to track performance of the steps required to implement the restore operation” is written as an intended use.  See MPEP §§ 2103 and 2111.04.)
Claim 12. An apparatus as claimed in Claim 1, wherein responsive to a correct speculation condition being detected in respect of the speculative request, the cache control circuitry is arranged to deallocate the allocated tracking entry. (“the initial cache circuitry microarchitectural state 410 is restored by flushing NEWDATA from cache line 422B and copying the backed up DATA2 from cache line 424 to cache line 422B.”  Grewal paragraph 0056.)
Claim 25. A method of controlling allocation of information into a cache storage, comprising: providing processing circuitry to execute instructions, the processing circuitry being arranged to allow speculative execution of one or more of the instructions; arranging the cache storage to provide a plurality of entries to store information for reference by the processing circuitry; providing a speculative allocation tracker having a plurality of tracking entries; in responsive to a speculative request associated with the speculative execution, that requires identified information to be allocated into a given entry of the cache storage, allocating a tracking entry in the speculative allocation tracker for the speculative request before allowing the identified information to be allocated into the given entry of the cache storage; employing the allocated tracking entry to maintain restore information sufficient to enable the given entry to be restored to an original state that existed prior to the identified information being allocated into the given entry; and responsive to a mis-speculation condition being detected in respect (See rejection of claim 1.)





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Grewal (US 2019/0138720).
Claim 15. An apparatus as claimed in Claim 1, wherein: 
the cache storage is at a given level in a memory hierarchy; the apparatus further comprises: at least one additional cache storage at a different level in the memory hierarchy; and a further speculative allocation tracker for each additional cache storage; (Grewal teaches: “As used herein, the term "processor cache" and "cache circuitry" refer to cache memory present within a processor or central processing unit (CPU) package. Such processor cache may variously be referred to, and should be considered to include, without limitation, Level 1 (L1) cache, Level 2 (L2) cache, Level 3 (L3) cache, and/or last or lowest level cache (LLC).”  Grewal paragraph 0024.  
Grewal does not expressly state that each cache in the hierarchy has an allocation tracker.
It would have been obvious to one of ordinary skill in the art before the effective filing date to implement the same tracking system at each level in the cache hierarchy as a mere duplication of parts.  See MPEP § 2144.04.) in response to the mis-speculation condition being detected in respect of the speculative request, the further speculative allocation tracker associated with each additional cache storage that has had an entry updated due to the speculative request is arranged to perform a restore operation in order to restore that entry to its original state.  (This is a mere duplication of the method and structures of claim 1.  See rejection of claim 1 and rationale above citing MPEP § 2144.04.)
Claim 24. An apparatus as claimed in Claim 1, wherein 
the cache storage comprises an address translation cache, and the information comprises address translation data used by the processing circuitry when converting a virtual address into a corresponding physical address of a memory system.  (“In embodiments, the memory management circuitry 130 may include one or more data stores, databases, and/or data structures useful in mapping virtual memory addresses to physical memory addresses (e.g., a translation lookaside buffer, page tables, or similar).”  Grewal paragraph 0029.
Grewal does not expressly state that the techniques applied to the caches in the reference are also applied to the TLB.
This combination would have been obvious to one of ordinary skill in the art before the effective filing date as an instance of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; The prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement” (because it may help protect from side channel attacks).  The prior art contained a known technique that is applicable to the base device (method, or product) (as showing the primary reference). One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system). See MPEP § 2143(I)(D).)
Claims 10, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Grewal (US 2019/0138720) and Wokhlu (US 2018/0300258)
Claim 10. An apparatus as claimed in Claim 3, wherein: 
the cache control circuitry comprises an eviction buffer into which information evicted from entries of the cache storage is temporarily stored; and when allocation of the identified information into the given entry causes an eviction of the existing information from the given entry, the existing information is captured in a given buffer entry of the eviction buffer, and the speculative allocation tracker is arranged to maintain the restore information with reference to the given buffer entry. (The previously cited art does not teach victim caches (caches/buffers where evicted data is stored for quick subsequent retrieval).
Wokhlu teaches: “In some cases, data that is evicted and has a sufficiently high rank index may be returned to cache memory at a later time when space in cache memory is available. To facilitate this process, addresses of evicted data may be saved to a victim list as appropriate 1064. (While earlier examples showed cache eviction and saving addresses to a victim list separately, the example of FIG. 9 includes both cache eviction 950 and saving addresses to victim list if appropriate 951 as steps within a cache eviction process. A victim list may also include addresses of uncached data that was not evicted from cache, which may be worth prefetching into cache, e.g. data having a do-not-cache or cache-if-free rank indicator. For example, all evicted data, or all evicted data having a rank indicator above a threshold may have its address and rank indicator saved to a victim list that is stored in a history block in a cache memory module.”  Wokhlu paragraph 0066.  
It would have been obvious to one of ordinary skill in the art to combine the teaching of Wokhlu before the effective filing date because keeping evicted data likely to be reused in the near future saves memory access bandwidth and time (while allowing the eviction to free up space in the cache from which the data was evicted).)
Claim 11. An apparatus as claimed in Claim 10, wherein 
the given buffer entry forms part of the allocated tracking entry. (This is obvious over the combination of Grewal and Wokhlu.  Grewal teaches tracking of evicted data and Wokhlu teahes using an eviction cache for the evicted data.  The motivation to combine in claim 10 applies.)
Claim 13. An apparatus as claimed in Claim 1, wherein 
the allocated tracking entry has a fill complete field which is set to identify when the identified information has been stored in the given entry of the cache storage. (The previously cited art does not discuss a “fill complete field”.  
Wokhlu teaches “Cache TAG 214 stores information about data stored in cache memory 212 such as address information and in some cases flags relating to portions of data (e.g. a valid bit or dirty bit).”  Wokhlu paragraph 0041.  
It would have been obvious to one of ordinary skill in the art to combine the teaching of Wokhlu before the effective filing date because the bit allows the system to know that valid data has been filled into the cache (thereby allowing access of the data).)
Claim 14. An apparatus as claimed in Claim 1, wherein 
the allocated tracking entry has an evict valid field which is set to identify when allocation of the identified information into the given entry causes an eviction of existing information from the given entry. (The previously cited art does not teach a field set to identify when allocation of the information into the given entry causes and eviction of existing information.  
Wokhlu teaches: “The keep flag identifies the corresponding data in cache memory 322 as data that is to be kept if the flag is set.  This may be considered a form of rank indicator but is separate from read and rank indicators in this example and overrides rank indicators (i.e. if a keep flag is asserted then rank indicators may be ignored). It will be understood that rank indicators may be provided in various ways and the technology presented here is not limited to a particular scheme.” Wokhlu paragraph 0047.
It would have been obvious to one of ordinary skill in the art would have been motivated to combine the teaching of Wokhlu before the effective filing date because this allows holding data more likely to be used in the cache.)
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Grewal (US 2019/0138720) and Lehman (PoisonIvy: Safe Speculation for Secure Memory, 2016)
Claim 23. An apparatus as claimed in Claim 1, wherein 
the cache storage is an instruction cache, and the information comprises instructions fetched from memory for execution by the processing circuitry.  (The previously cited art does not discuss instruction caches.
Lehman teaches: “The instruction word poison bit is set when an instruction cache miss is filled with speculative data.”  Lehman page 5, description of figure 3. “Instruction i2 is retrieved from memory and the instruction cache miss is resolved with speculative data.”  Lehman page 5, first column, third paragraph.
It would have been obvious to one of ordinary skill in the art to combine the teaching of Grewal and Lehmen to apply the methods of Grewal to the instruction cache of Lehman because an instruction cache reduces access times for instructions and application of the method of Grewal to the instruction cache may prevent side channel attacks.)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Title
Document I.D.
Reason Included
DYNAMIC PROCESSOR CACHE TO AVOID SPECULATIVE VULNERABILITY
US 20190332379 A1
"Embodiments as disclosed herein include cache lines that hold a status bit to indicate that the instruction that fetched the cache line was speculative or architectural." paragraph 0020.  
FAST CACHE WARM-UP
US 20190079866 A1
"4. The system of claim 2, wherein the logic is further to: zero the corresponding range of the first level memory if the indicator flag indicates that the range of the second level memory corresponding to the memory request is unwritten. " claim 4.
Tracking Non-Native Content in Caches
US 20140156941 A1
"In some embodiments, each bank in the cache comprises a tracking mechanism for keeping track of non-native cache blocks stored in the bank. In these embodiments, when storing a non-native cache block in a bank in the cache, the cache controller is configured to update the tracking mechanism for the bank to indicate that the non-native cache block was stored in the bank. Additionally, when evicting a non-native cache block from a bank in the cache, the cache controller is configured to update the tracking mechanism for the bank to indicate that the non-native cache block was evicted from the bank. When determining the value representing non-native cache blocks stored in the at least one bank in the cache, the cache controller is configured to acquire the value from the tracking mechanism for the at least one bank. " paragraph 0007.  
PER PROCESSOR BUS ACCESS CONTROL IN A MULTI-PROCESSOR CPU
US 20130290637 A1
" [0055] Accordingly, ownership tracking is provided within SC 23 by use of access rights flag bits that are attached to a data item or asset. In one embodiment, the data item is a tag associated with a cache line. By associating a hard bit with the data item, ownership of that data item may be tracked within SC 23, so that unauthorized access to the data item by another processor is prevented. Tracking the ownership throughout SC 23 allows for secure separation of accesses without the involvement of the OS and/or application software. Furthermore, it is to be noted that the ownership flag usage need not be limited to SC 23. The ownership flags may be used at other levels than the Secondary Cache. The technique may be used with other sub-systems as well. 
" paragraph 0055.

US 20030154345 A1
"a unified tag memory coupled to be addressed by the tag index portion of the cache line address, the tag memory comprising at least one way-specific address tag, at least one upper level valid flag, and at least one way-specific lower level flag; at least one first comparator coupled to compare the high order part with the at least one way-specific address tag and detect a match; a lower level hit logic coupled to determine a lower level cache hit when the at least one first comparator detects a match, and the level flag indicates a valid entry in the lower cache; and an upper level hit logic coupled to determine a higher level cache hit when the at least one first comparator detects a match, and a high level valid flag is in a valid state." claim 1.
Mechanism for high performance transfer of speculative request data between levels of cache hierarchy
US 6532521 B1
"A flag in a directory of the cache may be set to indicate that the prefetch value was retrieved as the result of a prefetch operation. In the implementation wherein the cache is a multi -level cache, a second flag in the cache directory may be set to indicate that prefetch value has been sourced to an upstream cache." abstract.
Queue-less and state-less layered local data cache mechanism
US 6418513 B1
"The upper level cache can send a flag to the lower level cache, wherein the flag provides an indication that the requested data was not present in the upper level cache. The use information may include, for example, a register rename assigned to the load request. In the illustrative embodiment, the upper level cache is an L1 cache, and the lower level cache is an L2 cache. The requested data and associated use information can be returned from the L2 cache, or from the system bus." paragraph 27.
SELECTIVE POSTED DATA ERROR DETECTION BASED ON REQUEST TYPE
US 20140143613 A1
"The determination illustrated at block 904 can be made, for example, by reference to a memory source bit appended to the data granule by the local L2 cache 120 based on information gathered from the read memory access operation on system fabric 130. In response to a determination at block 904 that the memory block is being sourced from system memory 140, the process passes to block 908, which is described below. If, however, LMQ 112 determines at block 904 that the memory block is being sourced from a system memory 140, the process proceeds from block 904 to block 906. " paragraph 0058.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139